PER CURIAM.
The trial court ordered the Department of Children and Family Services to place T.R., who was just shy of her eighteenth birthday, “in the Subsidized Independent Living Program & the Road to Independence Scholarship Program.” However, the child did not qualify for the programs because she had refused to be placed in a foster home and only children who have been in foster care qualify for placement in the programs. See § 409.1451(4)(c)2.a. and (5)(b)2.a., Fla. Stat. Therefore, the *336court erred in ordering the Department to place the child in the programs.
Reversed.
WARNER, KLEIN and TAYLOR, JJ., concur.